DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2019, 12/12/2019 and 06/04/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-8, 13-21 and 26-28 have been examined.
	Claims 9-12 and 22-25 have been cancelled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(S) is/are: “a state indication providing unit”, “a load estimation unit”, and “a processing unit” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The claimed unit of claim 13 is interpreted as the state indication providing unit is a sensor, a load estimation providing unit, a processing unit are part of the system 199 (specification p[00079], p[00085], figure.2).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8, 17, 20-21, and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more.
Regarding claim 1.
claim 1 is a method, comprising steps of determining an estimation of an anemometric parameter of an aircraft (thus the claims are to a method Step 1: Yes)
Under Step 2A – Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements claim 1 including “obtaining an indication of a state…”, “obtaining an indication of a position…”, “obtaining an estimation of the load…”, accessing at least one lookup table…”, “obtaining a corresponding estimation…”, and “providing the corresponding estimation of the anemometric parameter…”are considered to be mental process steps. The identified claim limitation(s) that recite(s) abstract idea fall within the enumerated grouping of abstract idea in Section I of the 2019 Revised patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
The limitations of “obtaining an indication of a state…”, “obtaining an indication of a position…”, “obtaining an estimation of the load…”, accessing at least one lookup table…”, “obtaining a corresponding estimation…”, and “providing the corresponding estimation of the anemometric parameter…”in context of this claim encompassed the user mentally determining and providing the corresponding estimation of the anemometric parameter. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of either paper and pencil or with a generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. According, the claim recites an abstract idea.
Under Step 2A – Prong 2:
The judicial exception is not integrated into practical application, Claim 1 does not recite any additional elements and every steps is considered a mental process step. Accordingly, there are no additional elements that would integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application. Claim 1 is not patent eligible.
Regarding dependent claim 2-8, 20-21, and 27. 
Claims 2-8, 20-21, and 27 are to a method comprising the steps of “primary surface comprises: determining a first load estimation…” (Claim.2), “wherein the performing of the consolidation comprises computing…” (Claim.3), “further comprising obtaining an indication of a position…” (Claim.4), “further comprising: obtaining more than one other indication of a position…” (Claim.5), “wherein the providing of the corresponding estimation…” (Claim.6), “wherein the event comprises an erroneous…” (Claim.7), “wherein the event comprises a detection of a failure…” (Claim.8), “further comprising receiving in the learning phase an indication of the anemometric parameter…” (Claim.20), “wherein the generating during the learning phase of the at least one part of the at least one lookup table…” (Claim.21) (thus the claims are to an method, step 1: Yes).
Under Step 2A – Prong 1:
Claims 2-8, 20-21, and 27 are to a method comprising the steps of “primary surface comprises: determining a first load estimation…” (Claim.2), “wherein the performing of the consolidation comprises computing…” (Claim.3), “further comprising obtaining an indication of a position…” (Claim.4), “further comprising: obtaining more than one other indication of a position…” (Claim.5), “wherein the providing of the corresponding estimation…” (Claim.6), “wherein the event comprises an erroneous…” (Claim.7), “wherein the event comprises a detection of a failure…” (Claim.8), “further comprising receiving in the learning phase an indication of the anemometric parameter…” (Claim.20), “wherein the generating during the learning phase of the at least one part of the at least one lookup table…” (Claim.21), These claim recite an abstract idea which is directed to metal process.
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, the claim only recites additional element in the form of “primary surface comprises: determining a first load estimation…” (Claim.2), “wherein the performing of the consolidation comprises computing…” (Claim.3), “further comprising obtaining an indication of a position…” (Claim.4), “further comprising: obtaining more than one other indication of a position…” (Claim.5), “wherein the providing of the corresponding estimation…” (Claim.6), “wherein the event comprises an erroneous…” (Claim.7), “wherein the event comprises a detection of a failure…” (Claim.8), “further comprising receiving in the learning phase an indication of the anemometric parameter…” (Claim.20), “wherein the generating during the learning phase of the at least one part of the at least one lookup table…” (Claim.21), theses steps are all considered to be mere extra solution activity to the mental process steps of “primary surface comprises: determining a first load estimation…” (Claim.2), “wherein the performing of the consolidation comprises computing…” (Claim.3), “further comprising obtaining an indication of a position…” (Claim.4), “further comprising: obtaining more than one other indication of a position…” (Claim.5), “wherein the providing of the corresponding estimation…” (Claim.6), “wherein the event comprises an erroneous…” (Claim.7), “wherein the event comprises a detection of a failure…” (Claim.8), “further comprising receiving in the learning phase an indication of the anemometric parameter…” (Claim.20), “wherein the generating during the learning phase of the at least one part of the at least one lookup table…” (Claim.21), these extra solution activity steps are directing towards data gathering and outputting (see MPEP 2106.05(g)). Accordingly, theses additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed towards an abstract idea.
Under Step 2B:
The claims 2-8, 20-21, and 27 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A prong 2.
The additional limitations recited in the dependent claims 2-8, 20-21, and 27 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-8, 20-21, and 27 are not patent eligible.
Regarding claim 17.
claim 17 is a method, comprising steps of determining an estimation of an anemometric parameter of an aircraft (thus the claims are to a method Step 1: Yes)
Under Step 2A – Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements claim 1 including “obtaining an indication of a state…”, “obtaining an indication of a position…”, “obtaining an estimation of the load…”, accessing at least one lookup table…”, “obtaining a corresponding estimation…”, and “providing the corresponding estimation of the anemometric parameter…”are considered to be mental process steps. The identified claim limitation(s) that recite(s) abstract idea fall within the enumerated grouping of abstract idea in Section I of the 2019 Revised patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
The limitations of “obtaining an indication of a state…”, “obtaining an indication of a position…”, “obtaining an estimation of the load…”, accessing at least one lookup table…”, “obtaining a corresponding estimation…”, and “providing the corresponding estimation of the anemometric parameter…”in context of this claim encompassed the user mentally determining and providing the corresponding estimation of the anemometric parameter. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of either paper and pencil or with a generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. According, the claim recites an abstract idea.
Under Step 2A – Prong 2:
The judicial exception is not integrated into practical application, Claim 17 does not recite any additional elements and every steps is considered a mental process step. Accordingly, there are no additional elements that would integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application. Claim 17 is not patent eligible.
Note: - Current rejection can overcome by amending/adding the claim limitations such as    control or actuate the actuator or primary surface based on the data gathered by a state indication providing unit (sensor).
Allowable Subject Matter
Claims 1-8, 17, 20-21, and 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter: The reason for indicating allowable subject matter is based on the combined limitations of the independent claims. These limitations are interpreted by the examiner, with the assumption of amendments to correct 35 U.S.C. 101 rejections.
The closest prior art of record is Ganguli (US20160023776A1).
Ganguli discloses a flight control surface for an aircraft. A control surface actuator receives an actuator control output signal from an actuator control system and drives the flight control surface into a position based on the actuator control output signal. A wind estimator is coupled to aircraft sensors that output a set of aircraft measurements. The wind estimator calculates a wind speed estimate by applying the actuator control output and the set of aircraft measurements to an onboard aircraft model.
In regards to claim 1, Ganguli either individually or in combination with other prior art fails to teach or render obvious obtaining an estimation of the load applied on a corresponding actuator used for actuating the horizontal primary surface of the aircraft using at least the indication of the position of the horizontal primary surface and the position of the corresponding actuator; accessing at least one lookup table with the indication of the state of the at least one secondary surface of the aircraft, the estimation of the load applied on the corresponding actuator used for actuating the horizontal primary surface of the aircraft, and the position of the corresponding actuator; obtaining a corresponding estimation of the anemometric parameter of the aircraft associated with the horizontal primary surface; providing the corresponding estimation of the anemometric parameter of the aircraft associated with the horizontal primary surface; and wherein the at least one lookup table is generated during a learning phase.

In regards to claim 17, Ganguli either individually or in combination with other prior art fails to teach or render obvious  obtaining an estimation of the load applied on a corresponding actuator used for actuating the horizontal primary surface of the aircraft using at least the indication of the position of the horizontal primary surface and the position of the corresponding actuator; accessing at least one lookup table with the indication of the state of the at least one secondary surface of the aircraft, the estimation of the load applied on the corresponding actuator used for actuating the horizontal primary surface of the aircraft, and the position of the corresponding actuator; obtaining a corresponding estimation of the anemometric parameter of the aircraft;  8Docket No.: 5815-012providing the corresponding estimation of the anemometric parameter of the aircraft; and wherein the at least one lookup table is generated during a learning phase.
The reason to allowance of the claims 13-16, 18-19, 26, and 28 over prior art of record are based on the applicant’s closet prior art of record Ganguli (US20160023776A1).
In regards to claim 13, Ganguli either individually or in combination with other prior art fails to teach or render obvious   a load estimation unit receiving an indication of a position of a corresponding horizontal primary surface and a position of a corresponding actuator used for actuating the horizontal 5Docket No.: 5815-012PATENT primary surface, the load estimation unit for providing an estimation of the load applied on the corresponding actuator used for actuating the horizontal primary surface of the aircraft using at least the indication of the position of the horizontal primary surface and the position of the corresponding actuator; at least one lookup table associating a given estimation of a load applied on a corresponding actuator, a given indication of the state of the at least one secondary surface, a corresponding position of the corresponding actuator with a corresponding estimation of the anemometric parameter; a processing unit receiving the estimation of the load applied on the corresponding actuator, the indication of the state of at least one secondary surface of the aircraft and the position of the corresponding actuator and accessing the at least one lookup table with the indication of the state of the at least one secondary surface of the aircraft, the estimation of the load applied on the corresponding actuator used for actuating the horizontal primary surface of the aircraft and the position of the corresponding actuator and obtaining a corresponding estimation of the anemometric parameter of the aircraft associated with the horizontal primary surface; the processing unit further providing the corresponding estimation of the anemometric parameter of the aircraft associated with the horizontal primary surface; wherein the at least one lookup table is generated during a learning phase.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662